DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With respect to claim 1, the examiner notes that the previously indicated allowable subject matter of claim 3 has been incorporated therein.  With respect to the language of “wherein the fluid temperature is taken into consideration in the determining of the fluid pressure”, the examiner notes that the closest prior art of record is deemed to be Ebel (US 2007/0000559).  Ebel teaches that the fluid pressure and fluid quantity is determined by a pressure sensor.  The data collected by the pressure sensor is then passed to a control unit and it is determined whether to empty or fill the bladder (via assignment rules).  The fluids temperature is never distinctly disclosed to be part of the collected sensor data.  It is known that a fluids’ pressure is a function of volume, temperature (Ideal gas law is PV=nRT); however, step d) in claim 1 sets forth that determining the fluid pressure is a function of the second assignment rule.  Ebel does not teach that the second assignment rule considers the temperature of the fluid.  While temperature may be a consideration in determining the fluid pressure, the second assignment rule of Ebel does not take this variable into consideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636